Citation Nr: 0433268	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  99-10 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for status post medial 
meniscectomy, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to 
October 1991.  He served in the Southwest Asia theater of 
operations from January 1991 to June 1991.  

This appeal initially arises from a May 1998 rating decision 
of the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for PTSD and an increased rating for chronic back 
strain.  By rating decision of August 2000, the rating 
assigned for chronic low back strain was increased to 
20 percent, effective November 1997.  The United States Court 
of Appeals for Veterans Claims (Court) indicated that a 
claimant will generally be presumed to be seeking the maximum 
benefits allowed by law and regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1992).  Therefore, the claim for a higher rating 
for chronic low back strain is still in appellate status.  

The appeal also stems from an April 1999 rating decision 
which assigned a 20 percent disability rating for left medial 
meniscectomy, from November 1997, a temporary total rating 
assigned from January 1998, and a 10 percent for left medial 
meniscectomy, thereafter, effective March 1998.  The veteran 
indicated in his February 2000 substantive appeal that he was 
in disagreement only with the 10 percent rating currently 
assigned to his left knee disability.  

In March 2001, the Board remanded the instant claim for 
further development.  

In April 2004, the veteran testified before the undersigned 
at a Travel Board hearing in Buffalo, New York.  A transcript 
of that hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
his chronic low back strain and left knee disability are more 
severe than the current evaluations reflect.  He also 
maintains that service connection for PTSD is warranted based 
upon his experiences during the Gulf War.  

A review of the record reveals that the veteran testified at 
a Travel Board hearing in April 2004.  At that hearing, he 
indicated that he had recently been seen in the VA clinic for 
both his left knee and chronic low back disabilities.  He 
also stated that he had been seeing a Dr. Okeno on [redacted]Road 
for his left knee from 2002 to 2004 and prior to 2002, he saw 
both Dr. Okeno and VA for treatment of that disability.  He 
was treated for his chronic back disability by Dr. Okeno from 
2000 to 2002.  The veteran also indicated, in pertinent part, 
that he had taken the physical examination for the Postal 
Service and failed because of his back.  Neither the most 
recent VA records, records from Dr. Okeno, or the Postal 
Service examination report are associated with the claims 
folder.  Those records should be obtained and reviewed prior 
to final adjudication of the claim.  

As for the veteran's claim for service connection for PTSD, 
he stated at his April 2004 Travel Board hearing that in 
March 1991, he was working with a Colonel and accompanying 
him with air lifting refugees.  Further, while working with 
this officer, while disarming mines, a lieutenant, name 
unknown, was injured, had to be air evacuated, and later 
died.  He recalled this occurred in the March 1991 timeframe.  
He indicated that also during that period, he was in a 
firefight along with others from his unit, [redacted] Company, 12th 
Engineers, and that an Iraqi soldier was killed.  Finally, he 
indicated that he had a copy of a videotape that showed 
various incidents that occurred during his service in the 
Persian Gulf.  At the hearing, he only had one copy of the 
videotape.  A copy of that videotape should be sought.  If 
any of these stressors can be verified, they could support 
the requirement of a nexus between a current diagnosis and 
service.  Based on the foregoing, there is additional 
development necessary prior to final disposition of this 
claim.  

Accordingly, this matter is REMANDED for the following:

1.  Obtain copies of all of the veteran's inpatient 
and outpatient Buffalo, VA orthopedic treatment 
records, for the veteran's chronic low back strain 
and his left knee disability since 2003.   

2.  After receiving the appropriate release of 
information from the veteran, the RO should obtain 
the address of Dr. Okeno and attempt to obtain 
inpatient or outpatient treatment records, if any, 
from him for treatment of the veteran's low back 
and left knee disabilities, and associate those 
records with the claims folder.  If VA is unable to 
obtain these records from Dr. Okeno, this should be 
so noted in the claims folder.  

3.  After receiving the appropriate release of 
information from the veteran, the RO should attempt 
to obtain the Postal Service examination report 
that resulted in his denial of employment from the 
Postal Service and associate that examination 
report with the claims folder.  

4.  Contact the appropriate agency and request 
any available operational reports-lessons 
learned or similar document as may reflect the 
activities of the members of [redacted] Co. 12th Eng. 
Bn. during the period from January 1991 to 
June 1991.  The veteran is advised that this 
information is vitally necessary to obtain 
supportive evidence of the stressful events, 
and that if he has additional helpful 
information, he must be as specific as 
possible to facilitate a search for verifying 
information.  

5.  The veteran should be contacted and asked to 
provide a copy of the videotape that he has that he 
indicated revealed his participation in some of the 
activities he has claimed occurred during the 
Persian Gulf War.  That videotape should be 
associated with the claims folder.  

6.  If, and only if, the adjudicator 
determines that an alleged stressful event is 
verified, the veteran should be scheduled for 
a psychiatric examination.  Any stressors that 
have been verified should be made known to the 
examiner.  The psychiatrist should then render 
an opinion as to whether the veteran currently 
suffers from PTSD resulting from a verified 
experience occurring during active service.  
It should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event or events 
experienced during service pursuant to the 
diagnostic criteria set forth in the DSM-IV.  
If a diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) upon 
which the diagnosis is based.  The claims file 
should be made available to the examiner.

7.  Readjudicate the issue of increased ratings 
for chronic low back strain and left knee 
disability, and entitlement to service 
connection for PTSD, to include consideration 
of all additional evidence received.   If the 
benefits sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the Case.  
An appropriate period of time should be allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


